 



EXHIBIT 10.1

                 
Prabha Balla and Trit Tek
        )     CASE NO.
 
        )      
 
  Plaintiff(s),     )     REF. NO. 1100047979
 
        )      
vs.
        )     SETTLEMENT AGREEMENT
 
        )      
Alliance Semiconductor Corporation
    )     [Enforceable as a stipulation under C.C.P. § 664.6]
 
        )      
 
  Defendant(s)     )      
 
        )      
 
       

     This case having come before Hon. Daniel Weinstein (Ret) for mediation at
the offices of JAMS, and the parties having conferred, it is hereby stipulated
that this matter, consisting of the above-referenced Canadian litigation and two
related cases pending in California (“Action”) is deemed settled pursuant to the
following terms and conditions:
     1.      Alliance Semiconductor shall pay to P.C. Balla the sum of
$3,499,999.00, and to Trit Tek the sum of $1.00 in care of his attorney Chris
Hinkson of Harper Grey LLP in full settlement and compromise of this action and
in release and discharge of any and all claims and causes of action made in this
action, and in release and discharge of any and all claims and causes of action
arising out of the events or incidents referred to in the pleadings in this
action.
     2.      Plaintiff(s) agree to accept said sum in full settlement and
compromise of the action. The parties agree to a mutual general release and such
payment shall fully and forever discharge and release all claims and causes of
action, whether now known or now unknown, individual or derivative, by
plaintiffs against defendant, on the one hand, and by defendant against
plaintiffs or either of them on the other hand, from the beginning of time until
the date of this settlement agreement. The parties agree that such general
releases exclude Edward Fitch, Edward Fitch’s companies named as defendants in
the Canadian litigation, and Modular Semiconductor, Inc. For purposes of this
mutual general release, except as set forth in this paragraph 2, “defendant”
shall mean Alliance Semiconductor Corporation, any of its past or present
officers, directors, successors, buyers of defendant’s assets or any of them,
and assigns.
     This settlement includes an express waiver of Civil Code § 1542, which
states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 



--------------------------------------------------------------------------------



 



     3.      The parties agree that this settlement agreement shall constitute a
binding, enforceable contract as of its execution. The parties further agree
that they shall execute and deliver such other and future documents and
pleadings as may be necessary to effectuate the purposes of this settlement
agreement. Such further necessary documentation, if any may be executed by the
parties through counsel, and counsel are expressly authorized by the parties to
execute and deliver such further necessary documentation, if any, consistent
with this settlement agreement. Such necessary documentation may include,
without limitation, a standard form of Dismissal with Prejudice, or the Canadian
equivalent (a Consent Dismissal), as to any action in the US or Canada.
     4.      Plaintiff(s) shall protect and indemnify the defendants in said
action against any and all liens, subrogation claims and other rights that may
be asserted by any person against the amount paid in settlement of the action or
against any recovery by the plaintiff(s) in the action, such indemnity to be
capped in the aggregate at $50,000.00
     5.      Counsel for each of the parties to this agreement represents that
he/she has fully explained to his/her client(s) the legal effect of this
agreement and of the Release and Dismissal with Prejudice provided for herein
and that the settlement and compromise stated herein is final and conclusive
forthwith, and each attorney represents that his/her client(s) has freely
consented to and authorized this agreement.
     6.      Payment of the stated settlement amount shall be made within ten
days after execution of this settlement agreement.
     7.      Unless otherwise stated herein, each party will bear its own
attorneys’ fees and court costs.
     8.      Other terms and conditions:
             (a)      Alliance will issue a press release regarding settlement
of this matter that recognizes PC Balla for his contributions to the origins of
the Company’s semiconductor products. Such press release shall be drafted by the
parties cooperatively, and shall be subject to reasonable input and comments by
plaintiffs.

-2-



--------------------------------------------------------------------------------



 



             (b)      This settlement will be governed by California law. The
parties agree to binding arbitration of any dispute between the parties arising
in connection with interpretation or enforcement of this settlement agreement
before Hon. Dan Weinstein (or if he is unavailable, before another judicial
officer to be appointed by JAMS SF using JAMS then-effective Commercial
Arbitration rules) and with the prevailing party to be awarded all fees and
costs of the arbitration, including arbitrator costs.
             (c)      The parties agree that any dispute that shall arise in
connection with drafting/finalizing further necessary documentation, if any,
shall be submitted for binding determination by Hon. Dan Weinstein (or another
judicial officer appointed by JAMS SF if Judge Weinstein is unavailable).
             (d)      Balla warrants that he has authority to sign for Trit Tek
and will indemnify Alliance for all loss, including attorney fees and costs, in
the event of any breach of such warranty.
             (e)      If plaintiffs are compelled to repay or disgorge any
portion of the payment made hereunder, including without limitation through an
avoidance action of Alliance’s bankruptcy trustee, then the entirety of
plaintiffs’ rights and claims against Alliance shall be revived, without regard
to statutes of limitation, and such rights and claims may be asserted by
plaintiff as if this settlement agreement had never been executed.
     9.      The provisions of the confidentiality agreement signed by the
parties relative to this mediation are waived for purposes of enforcing this
agreement as set forth above.

           
Dated:
  July 7, 2006    
 
       
 
        /s/ Wayne Terry           Wayne Terry     Mitchell, Silberberg & Knupp,
LLP    
 
       
 
      /s/ Prabha Balla
 
       
 
      Prabha Balla
 
       
 
      /s/ Prabha Balla
 
       
 
      Trit Tek Research

-3-



--------------------------------------------------------------------------------



 



       
/s/ Christopher Hinkson
       
 
Christopher Hinkson
   
Harper, Grey & Easton
   
 
   
 
  /s/ Prabha Balla
 
   
 
  Prabha Balla
 
   
 
  /s/ Prabha Balla
 
   
 
  Trit Tek Research
 
   
/s/ Richard Attisha
       
 
Richard Attisha
   
Harper, Grey & Easton
   
 
   
 
  /s/ Prabha Balla
 
   
 
  Prabha Balla
 
   
 
  /s/ Prabha Balla
 
   
 
  Trit Tek Research
 
   
/s/ Peter M. Stone
       
 
Peter M. Stone, Esq.
   
Paul, Hastings, Janofsky & Walker LLP
   
 
   
 
  /s/ Melvin L. Keating
 
   
 
  Alliance Semiconductor Corporation

-4-